DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered, claims 1-3, 6-7 are pending. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed March 2, 2021.
 Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities: 
Claim 1: On line 4, “and of housing” is grammatically incorrect and should be “and housing”.
Claim 1: On line 9, “a curved portion which is provided in the movement mechanism” can be interpreted to mean the curved portion is within the movement mechanism instead of connected to it. It can be made more clear by reciting “a curved portion which is provided on the movement mechanism” 
Claim 1: On line 24, “the longitudinal direction” should recite “the longitudinal direction of the case” to coincide with previous recitations.
Claim 1: On line 29, “the longitudinal direction” should recite “the longitudinal direction of the case” to coincide with previous recitations of the element.
Claim 1: On line 35, “the inner surface” should recite “the inner surface of the case” to coincide with previous recitations of the element.
Claim 1: On line 39, “the inner surface” should recite “the inner surface of the case” to coincide with previous recitations of the element.
Claim 6: On line 2, “the longitudinal direction” should recite “the longitudinal direction of the case” to coincide with previous recitations of the element.
Claim 7: On line 4, “and of housing” is grammatically incorrect and should be “and housing”.
Claim 7: On line 9, “a curved portion which is provided in the movement mechanism” can be interpreted to mean the curved portion is within the movement mechanism instead of connected to it. It can be made more clear by reciting “a curved portion which is provided on the movement mechanism”
Claim 7: On line 20, “the longitudinal direction” should recite “the longitudinal direction of the case” to coincide with previous recitations.
Claim 7: On line 25, “the longitudinal direction” should recite “the longitudinal direction of the case” to coincide with previous recitations of the element.
Claim 7: On line 29, “the inner surface” should recite “the inner surface of the case” to coincide with previous recitations of the element.
Claim 7: On line 33, “the inner surface” should recite “the inner surface of the case” to coincide with previous recitations of the element.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “up to a side of the second end of the fixing part” in line 3-4. It is unclear what is meant here since the second end is a part of the operation end and the fixing part lacks antecedent basis. Examiner suggests removing this limitation since it does not contribute to the allowability of the independent claim.
Claim 6 recites “the 3center of the longitudinal direction” in line 5. It is indefinite since there is no center of a direction because directions don’t have a beginning or an end. Examiner suggests that this limitation recites “the 3center of the fixing portion”.
Claim 6 recites “the part of the connection portion being on a side of the first end” in lines 5-6. It is unclear what is meant here since the first end is a part of the operation end. Examiner suggests removing this limitation since it does not contribute to the allowability of the independent claim.
Allowable Subject Matter
Claims 1-3 and 7 are allowable over the prior art pending the claim objections
Claim 6 would be allowable over the prior art if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of the independent claims 1 and 7 could either not be found or was not suggested in the prior art of record. Specifically, the prior art fails to teach a curved portion having a curving plate shape .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.